        Case 1:19-cv-01719-GHW Document 120 Filed 08/26/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE STREET GLOBAL ADVISORS
TRUST COMPANY,

                      Plaintiff,
                                                 Case No. 1:19-cv-1719 (GHW)
                 v.

KRISTEN VISBAL,

                      Defendant.



       NOTICE OF PARTIAL MOTION TO DISMISS DEFENDANT’S SECOND
     AMENDED COUNTERCLAIMS AND TO STRIKE AFFIRMATIVE DEFENSES


       PLEASE TAKE NOTICE that, on August 26, 2019, upon the accompanying Memorandum

of Law in Support of SSGA’s Partial Motion to Dismiss Defendant’s Second Amended

Counterclaims and to Strike Affirmative Defenses, the Declaration of Vivian Cheng and the

exhibit thereto, and the proceedings to date herein, Plaintiff State Street Global Advisors Trust

Company (“SSGA”), by and through its undersigned attorneys, move this Court to dismiss

Defendant’s Third, Fourth, Sixth, and Seventh Counterclaims for tortious interference with

contract, fraud in the inducement, copyright infringement, and contributory copyright

infringement pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (the “Federal

Rules”), and to strike Defendant’s Third and Seventh Affirmative Defenses based on alleged

fraudulent inducement and deceit or misrepresentation by SSGA pursuant to Rule 12(f) of the

Federal Rules.

       This motion should be granted for the reasons set forth in the accompanying Memorandum

of Law, declaration, and exhibit, any supporting, opposing, or reply papers which may be filed,
        Case 1:19-cv-01719-GHW Document 120 Filed 08/26/19 Page 2 of 3



and such other arguments and evidence that may be brought before the Court.



                                                  Respectfully submitted,
 Dated: August 26, 2019
                                                  FISH & RICHARDSON P.C.


                                             By: /s/ Kristen McCallion
                                                 Kristen McCallion
                                                 mccallion@fr.com
                                                 John S. Goetz
                                                 goetz@fr.com
                                                 Michael F. Autuoro
                                                 autuoro@fr.com
                                                 Vivian Cheng
                                                 cheng@fr.com
                                                 Fish & Richardson P.C.
                                                 601 Lexington Avenue
                                                 52nd Floor
                                                 New York, NY 10022

                                                  Attorneys for Plaintiff State Street Global
                                                  Advisors Trust Company




                                              2
          Case 1:19-cv-01719-GHW Document 120 Filed 08/26/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, a true and correct copy of the foregoing document

was served on counsel of record who have consented to electronic service via the Court’s CM/ECF

system.



Dated: August 26, 2019                                      /s/ Kristen McCallion
                                                            Kristen McCallion




                                                3
